Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 8-9, 11, 16, and 18-20 have been amended; and Claims 1-20 remain for examination, wherein claim 1 is an independent claims. It is acknowledged of the receipt of the Applicant’s “132 declaration” filed on 3/2/2021.

Previous Rejections/Objections
Previous objection of claims 4 and 13 for the informalities has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” filed on 3/2/2021.
Previous objection of claims 8-9 and 18 for the informalities has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” filed on 3/2/2021.
Previous objection of claim 16 for the informalities has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” filed on 3/2/2021.
Previous rejection of claims 9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” filed on 3/2/2021.

Previous rejection of claims 1, 3-13, 15-16, and 18 under 35 U.S.C. 103(a) as being unpatentable over Sawada et al( US-PG-pub 2002/0029709 A1, thereafter PG’709) in view of Xia et al ( US-PG-pub 2013/0291613 A1, corresponding to US 9,321,090, thereafter US’090) has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” and “132 declaration” filed on 3/2/2021.
Previous rejection of claims 2 and 17 under 35 U.S.C. 103(a) as being unpatentable over PG’709 in view of US/090, and further in view of Kerning et al (US-PG-pub 2013/0263749 A1, thereafter PG’749) has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” and “132 declaration” filed on 3/2/2021.
Previous rejection of claim 14 under 35 U.S.C. 103(a) as being unpatentable over PG’709 in view of US/090, and further in view of Wyatt-Mair et al (JP07011402A, with English-abstract, thereafter JP’402) has been withdrawn in view the Applicant’s "Amendments/remarks with amendments” and “132 declaration” filed on 3/2/2021.
However, 

Note: The Applicant can provide proper “Terminal disclaimer” to overcome this ODP rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No16/046,575 (US-PG-pub 2018/0347067 A1, updated as claims 1-28 of US 10,889,912 B2).

Regarding the amended features in the instant claims 1 and 8, the claimed close empty volume and depression density fully depend on the material and reducing process. It is noted that Claims 1-29 of the copending Application No 16/046,575 (US-PG-pub 2018/0347067 A1, updated as claims 1-28 of US 10,889,912 B2) specify applying the same electrochemical graining using the same HNO3 in a same concentration of 2.5 to 20 g/l with a charge carrier input of at least 200 C/dm2 (cl.11 of US 10,889,912 B2) for the same type of aluminum sheet (cl.2 and 9 of US 10,889,912 B2) and having the same reduced valley depth Svk of 1.0 m to 6.0 m (cl.1 and 8 of US 10,889,912 B2) as recited in the instant claims. Therefore, the claimed close empty volume and depression density would inherently exist in the Al alloy strip or sheet of claims 1-28 of US 10,889,912 B2. MPEP 2112 III&IV.
Regarding the other amended features in the instant claims 1-4, 8-9, 11, 16, and 18-20, which do not change the scope of the these claims. 

Response to Arguments
Applicant’s arguments to the rejection to Claims 1-20 have been fully considered. The Applicant’s “132 Declaration” filed on 3/2/2021 has been considered and it sufficiently overcome the art rejection as stated in the previous office action dated 9/2/2020. However, the rejection on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No16/046,575 (US-PG-pub 2018/0347067 A1, updated as claims 1-28 of US 10,889,912 B2) is still maintained.  Detail discussion can refer to the rejection above. The Applicant can provide proper “Terminal disclaimer” to overcome this ODP rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734